UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 01-50742
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

                        CHARLES RAY BROOKS,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                          (W-00-CR-106-1)
_________________________________________________________________
                           March 15, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges:

PER CURIAM:*

     Charles Ray Brooks appeals his conviction after a jury trial

for possession of a firearm by a felon, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2).     Brooks contends the district court

erred in denying his motion to suppress evidence gathered after a

traffic stop.   He maintains:   the officers’ questioning of him and

the other van occupants impermissibly exceeded the scope of the

traffic stop for a seatbelt violation; and this Fourth Amendment




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
violation did not dissipate before he gave his consent to search

the van.

     For a suppression ruling, “we review questions of law de novo,

and accept the trial court’s factual findings unless they are

clearly erroneous”.        United States v. Castro, 166 F.3d 728, 731

(5th Cir. 1999) (en banc), cert. denied, 528 U.S. 827 (1999).        We

“view the relevant evidence in a light most favorable to the party

that prevailed”.     Id.

     No reversible error was committed.          The officers’ brief

questioning, which was unrelated to the stop and which occurred

before a request was made for a computer check of the occupants

(the request was made approximately five minutes after the stop was

initiated), did not violate the Fourth Amendment.         See United

States v. Shabazz, 993 F.2d 431, 436 (5th Cir. 1993).    Furthermore,

the district court did not clearly err in finding voluntary Brooks’

consent to search.    See United States v. Dortch, 199 F.3d 193, 201

(5th Cir. 1999), opinion corrected on denial of reh’g, 203 F.3d 883

(5th Cir. 2000).

                                                          AFFIRMED




                                     2